 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    RICHARD L. WEBER,

           Petitioner,
                                                        Case No. 18-cv-58-jdp
      v.

    STEPHANIE HOVE,

           Respondent.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Richard L. Weber’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2254.




           /s/                                                   3/14/2019
           Peter Oppeneer, Clerk of Court                        Date




 
